Snapshot - 6:18MJ00051-001                                                                                                                              Page 1 of 2

                             Case 6:18-mj-00051-HBK Document 23 Filed 05/12/21 Page 1 of 2
      AO 245D-CAED (Rev. 09/2019) Sheet 1 - Judgment in a Criminal Case for Revocation



                                    UNITED STATES DISTRICT COURT
                                                      Eastern District of California
                    UNITED STATES OF AMERICA                                        JUDGMENT IN A CRIMINAL CASE
                                                                                    (For Revocation of Probation or Supervised Release)
                               v.
                   KRISTOPHER WILLIAM KEEZER                                        Criminal Number: 6:18MJ00051-001
                                                                                    Defendant's Attorney: Benjamin Gerson, Assistant Federal Defender
      THE DEFENDANT:
             admitted guilt to violation of charges one, two, and three as alleged in the violation of probation filed on 3/5/2021 .
             was found in violation of condition(s) of supervision as to charge(s)            after denial of guilt, as alleged in the violation petition
             filed on   .

      The defendant is adjudicated guilty of these violations:
      Violation Number                  Nature of Violation                                                            Date Violation Ended
      CHARGE ONE                             FAILURE TO OBEY ALL LAWS                                                  9/01/2021
      CHARGE TWO                             FAILURE TO ADVISE COURT OF NEW VIOLATIONS                                 9/01/2021
      CHARGE THREE                           FAILURE TO NOT CONSUME ALCOHOL                                            9/01/2021

      The court:         revokes:       modifies:        continues under same conditions of supervision heretofore ordered on 4/16/2019 .

             The defendant is sentenced as provided in pages 2 through               of this judgment. The resentence is imposed pursuant to the
      Sentencing Reform Act of 1984.

             Charge(s)       is/are dismissed.

              It is ordered that the defendant shall notify the United States attorney for this district within 30 days of any change of name,
      residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
      ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
      circumstances.
                                                                                   5/5/2021
                                                                                   Date of Imposition of Sentence




                                                                                   Signature of Judicial Officer
                                                                                   Helena M. Barch-Kuchta, United States Magistrate Judge
                                                                                   Name & Title of Judicial Officer
                                                                                   5/12/2021
                                                                                   Date




file:///C:/Users/KDUNBA~1/AppData/Local/Temp/1JPYEZQL.htm                                                                                                5/12/2021
Snapshot - 6:18MJ00051-001                                                                                                                  Page 2 of 2

                            Case 6:18-mj-00051-HBK Document 23 Filed 05/12/21 Page 2 of 2
      AO 245B-CAED (Rev. 09/2019) Sheet 4 - Misdemeanor Probation
      DEFENDANT: KRISTOPHER WILLIAM KEEZER                                                                                             Page 2 of 2
      CASE NUMBER: 6:18MJ00051-001

                                                                    PROBATION
      The defendant is hereby sentenced to unsupervised probation for a term of: 12 months to be completed 5/5/2022 .

      If this judgment imposes a fine, special assessment, processing fee or restitution, it is a condition of probation that defendant pay in
      accordance with the Schedule of Payments sheet of this judgment.

      While on probation, the defendant shall be subject to and must comply with the following conditions of probation:

                                                        CONDITIONS OF PROBATION
      1.    The defendant's probation shall be unsupervised by the probation office.
      2.    The defendant is ordered to obey all federal, state, and local laws.
      3.    The defendant shall notify the court and the government officer within seven days of any change in the defendant's address. If
            represented, the defendant shall provide such notice through counsel.
      4.    The defendant shall personally appear for two probation Review Hearings on October 5, 2021 and April 12, 2022 at 10:00 a.m.
            before U.S. Magistrate Judge Barch-Kuchta.
      5.    Two weeks before each Review Hearing defendant shall complete and submit the “Defendant’s Probation Review Status
            Report” located on the undersigned’s chamber’s page. If defendant is in full compliance with the terms of probation and the
            government agrees, defendant may move to vacate the Review Hearing. Prior to the final Review Hearing, if defendant is in
            compliance and the government agrees, defendant may move to vacate the final Review Hearing and terminate probation.
      6.    The defendant shall not refuse to or fail to complete a chemical test to determine blood alcohol content, if requested by a Law
            Enforcement Officer.
      7.    The defendant shall report to a US Marshals Office or the Yosemite Jail in Yosemite National Park
            for post plea booking and processing within 30 days of release from state custody.
      8.    The defendant shall abstain from the use or possession of alcohol and not frequent
            establishments where the primary business is sale of alcohol.
      9.    The defendant shall not operate a motor vehicle with any detectable amount of
            alcohol in defendant’s system.




file:///C:/Users/KDUNBA~1/AppData/Local/Temp/1JPYEZQL.htm                                                                                     5/12/2021
